

Exhibit 10.1
AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT
This amendment no. 1 to the Advisory Agreement, dated as of January 25, 2013
(the “Advisory Agreement”), between KBS Legacy Partners Apartment REIT, Inc., a
Maryland corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware
limited liability company (the “Advisor”), is entered as of August 14, 2013 (the
“Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement.
WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
amend certain terms related to asset management fees payable to it by the
Company;
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor agree
to amend the Advisory Agreement as follows:
1.
Amended Definitions. The following definitions in Article 1 of the Advisory
Agreement are hereby amended and restated in their entirety:

“Cost of Real Estate Investments” means the sum of (i) with respect to
Properties wholly owned, directly or indirectly, by the Company, the amount
actually paid or allocated to fund the acquisition, development, construction or
improvement of Properties, including expenses related thereto (but excluding any
Acquisition Fees related thereto), plus the amount of the budgeted capital
improvement costs, and (ii) in the case of Properties owned by any Joint Venture
or partnership in which the Company or the Partnership is, directly or
indirectly, a co-venturer or a partner, the portion of the amount actually paid
or allocated to fund the acquisition, development, construction or improvement
of Properties, including expenses related thereto (but excluding any Acquisition
Fees related thereto), plus the amount of the budgeted capital improvement
costs, that is attributable to the Company’s investment in the Joint Venture or
partnership. The Cost of Real Estate Investments is computed without regard to
whether any portion of such cost is funded using debt financing secured by, or
attributable to, the Properties.
“Cost of other Permitted Investments” means the sum of the cost of all Permitted
Investments held, directly or indirectly, by the Company, calculated each month
on an ongoing basis, and calculated as follows for each investment: the lesser
of (i) the amount actually paid or allocated to acquire or fund the Permitted
Investment, including expenses related thereto (but excluding any Acquisition
Fees related thereto) and (ii) the outstanding principal amount of such
Permitted Investment, including expenses related to the acquisition or funding
of such investment (but excluding any Acquisition Fees related thereto), as of
the time of calculation. With respect to any Permitted Investment held by the
Company through a Joint Venture or partnership of which it is, directly or
indirectly, a co-venturer or partner, such amount shall be the Company’s
proportionate share thereof. The Cost of other Permitted Investments is computed
without regard to whether any portion of such cost is funded using debt
financing secured by, or attributable to, such investments.




--------------------------------------------------------------------------------



2.
Asset Management Fees. Section 8.03(i) of the Advisory Agreement is hereby
amended and restated in its entirety as follows:

8.03 Asset Management Fees.
(i)    The Company shall pay the Advisor as compensation for the services
described in Section 3.03 hereof a monthly fee (the “Asset Management Fee”) in
an amount equal to the lesser of one-twelfth of (a) 1.0% of the sum of the Cost
of Real Estate Investments and the Cost of other Permitted Investments; and (b)
2.0% of the sum of (A) the Cost of Real Estate Investments less the amount of
any debt financing secured by, or attributable to, the Properties as of the date
of computation hereunder and (B) the Cost of other Permitted Investments less
the amount of any debt financing secured by, or attributable to, such
investments as of the date of computation hereunder. The Advisor shall submit a
monthly invoice to the Company, accompanied by a computation of the Asset
Management Fee for the applicable period. Generally, the Asset Management Fee
payable to the Advisor shall be paid on the last day of such month, or the first
business day following the last day of such month. However, the Asset Management
Fee may or may not be taken, in whole or in part, as to any year in the sole
discretion of the Advisor. All or any portion of the Asset Management Fees not
taken as to any fiscal year shall be deferred without interest and may be paid
in such other fiscal year as the Advisor shall determine.
3.
Additional Deferral of Asset Management Fees. New Section 8.03(iii) is hereby
added to the Advisory Agreement:

(iii)    Additional Deferral of Asset Management Fee:
(a)    Notwithstanding the provisions of Section 8.03(i), with respect to Asset
Management Fees accruing from August 1, 2013, the Advisor, on behalf of itself
and its affiliates, and its and their respective successors and assigns, hereby
defers the Company’s obligation to pay an Asset Management Fee for any month in
which the Company’s modified funds from operations (“MFFO”), as such term is
defined in the practice guideline issued by the Investment Program Association
(“IPA”) in November 2010 and interpreted by the Company, excluding the Asset
Management Fee, does not exceed the amount of distributions declared by the
Company for record dates of that month. The Company remains obligated to pay the
Advisor an Asset Management Fee in any month in which MFFO, excluding the Asset
Management Fee, for such month exceeds the amount of distributions declared for
the record dates of that month (such excess amount, an “MFFO Surplus”); provided
however, that any amount of such Asset Management Fee in excess of the MFFO
Surplus will also be deferred in accordance with this Section 8.03(iii). If the
MFFO Surplus for any month exceeds the amount of the Asset Management Fee
payable for such month, any remaining MFFO Surplus will be retained by the
Company and will not be applied to pay Asset Management Fee




--------------------------------------------------------------------------------



amounts previously deferred hereunder, except as provided under Section
8.03(iii)(b).
(b)    Notwithstanding anything contained in Section 8.03(iii)(a) to the
contrary, any and all deferred Asset Management Fees that are unpaid shall be
immediately due and payable at such time as the owners of all outstanding Shares
have received Distributions in an aggregate amount equal to the sum of:
i.
the Stockholders’ 8% Return and

ii.
Invested Capital.

When determining whether the above threshold has been met:
(1)
Any stock dividend shall not be included as a Distribution; and

(2)
Distributions paid on Shares redeemed by the Company (and thus no longer
included in the determination of Invested Capital), shall not be included as a
Distribution.

(c)    The Advisor acknowledges and agrees that no interest shall accrue on the
deferred amounts. To the extent payment of any deferred amount is due to the
Advisor hereunder, the Company shall pay the Advisor no later than the last
business day of the month in which the amount of such payment is determined, or
the first business day of the following month.
4.Ratification; Effect on Advisory Agreement.
a.
Ratification. The Advisory Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.

b.
Effect on the Advisory Agreement. On and after the date hereof, each reference
in the Advisory Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the Advisory
Agreement as amended hereby.





Signature page follows.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.






KBS LEGACY PARTNERS APARTMENT REIT, INC.


By:
/s/ W. Dean Henry

W. Dean Henry, Chief Executive Officer




KBS CAPITAL ADVISORS LLC


By:
PBren Investments, L.P., a Manager



By:
PBren Investments, LLC, as general partner



By:
/s/ Peter M. Bren

Peter M. Bren, Manager


By:
Schreiber Real Estate Investments, L.P., a Manager



By:
Schreiber Investments, LLC, as general partner



By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Manager













